Exhibit 10.1

July 18, 2013

John W. Cumming

Sudbury, MA 01776

Jack:

On behalf of the Board of Directors of Hologic, Inc. (the “Company”), I am
pleased to offer you the position of President and Chief Executive Officer
(“CEO”) of the Company, effective as of July 18, 2013 (the “Effective Date”). In
that position, you will be an at-will employee reporting to and be subject to
the oversight of the Board of Directors and the Chairman of the Board. This
letter summarizes the terms and conditions of your employment, subject to your
agreement and acceptance below.

Commencing upon your appointment, your base salary will be $927,000 annually
with an annual bonus target in FY 2013 of 120% of your base salary determined in
accordance with the Company’s Short-Term Incentive Plan. The calculation of your
FY 2013 bonus will be apportioned pro-rata based upon your time of service as
CEO and your time of service prior to your appointment as CEO. The bonus for the
period prior to your service as CEO will be based on a target of 50% of your
base salary during that period. In FY 2014 you will be eligible to earn an
annual bonus equal to 120% of your base salary, subject to the terms of the
Company’s FY 2014 Short-Term Incentive Plan to be approved by the Compensation
Committee of the Board. If you are terminated without cause prior to July 18,
2014, then you will be entitled to continued payment of your base salary through
July 18, 2014. If you are terminated without cause prior to the end of FY 2014,
you will be paid your full FY 2014 bonus based on the Company’s achievement of
the targets set forth in the FY 2014 Short-Term Incentive Plan at such time as
bonuses are paid to other executive officers of the Company.

Subject to final approval of the Compensation Committee of the Board of the
grant, following the close of business two days after the Company releases its
third quarter earnings (the call is currently scheduled for August 5, 2013), you
will be issued equity awards with a fair value on the grant date equal to
approximately $3.75 million (the “New Equity Awards”). The New Equity Awards
will be allocated approximately 75% to an option to purchase the Company’s
common stock and approximately 25% to shares of Restricted Stock Units, with
each subject to the terms and conditions of the governing award agreement and
the Company’s equity incentive plan. The option will have an exercise price
equal to the closing price of the Company’s common stock on the NASDAQ Stock
Market on the date of issuance, a 7-year term, and vest ratably on each
anniversary of the issuance date for 5 years. The Restricted Stock Unit will
vest ratably on each anniversary of the issuance date for 4 years. If you are
terminated by the Company as CEO without cause, die or are disabled, then all of
your then outstanding, unvested New Equity Awards will fully vest and you shall
have the full remaining term of the option to exercise the option. Subject to
the foregoing, the New Equity Awards will be subject to the Company’s standard
form of agreements. In addition to the foregoing, in the event you are
terminated by the Company as CEO without cause, any then unvested equity awards
granted to



--------------------------------------------------------------------------------

you prior to the date hereof will become fully vested on the date of termination
and all such options will be exercisable in accordance with the terms thereof.
You understand that no further grant of equity to you for FY 2014 is
contemplated at this time.

Consistent with the terms of your Transition Agreement (as defined below), if
your employment is terminated by the Company without cause at any time, then you
are entitled to a lump sum cash payment equal to six months of your base salary
and payment of COBRA continuation premiums for twelve months following
termination of employment. Your entitlement to the severance provided herein is
subject to your execution of a general release of claims against the Company and
its officers and directors. In the event that your termination date occurs in
one calendar year and the applicable release consideration period (including the
payment date) expires during the following calendar year, then notwithstanding
anything herein to the contrary, the payment of severance hereunder will be paid
by the Company to you in the second calendar year. You agree that the Company
may, in its sole discretion, modify or otherwise delay the timing of payment of
severance and benefits hereunder to the extent necessary to comply with
Section 409A of the Internal Revenue Code.

Your Transition Agreement with the Company, dated November 5, 2009, as amended
as of July 28, 2011 (the “Transition Agreement”), is hereby superseded and
replaced in its entirety; provided, however, that the Non-Competition and
Proprietary Information Agreement, executed on November 5, 2009, remains in full
force and effect and the benefits provided under this letter are in further
consideration for your obligations thereunder. The Company acknowledges that it
has entered into an Indemnification Agreement with you, dated March 4, 2009, and
that such Indemnification Agreement should remain in full force and effect. This
letter agreement and the agreements contemplated hereby represent the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements, whether written or oral.

If the terms and conditions provided for herein are acceptable to you, please
sign below and return to me.

 

Agreed and Accepted     HOLOGIC, INC.

/s/ John W. Cumming

   

/s/ David LaVance

John W. Cumming     Chairman of the Board of Directors     David LaVance

 

2